429 S.W.2d 890 (1968)
Bobby Eugene WATSON, Appellant,
v.
The STATE of Texas, Appellee.
No. 41377.
Court of Criminal Appeals of Texas.
June 19, 1968.
No attorney on appeal for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
DICE, Judge.
The conviction is for unlawfully carrying a pistol; the punishment, a fine of $100.
The record on appeal reflects that sentence was pronounced on July 18, 1967, the same day the case was tried and judgment entered.
Motion for new trial was filed on July 18, 1967, which motion was thereafter amended and subsequently overruled by the court on September 8, 1967. On such date, notice of appeal is shown to have been given.
The sentence was not pronounced after expiration of the time allowed for making a motion for new trial or motion in arrest of judgment, as provided by Art. 42.03, C.C.P., unless waived. Nor was the notice of appeal given or filed within ten days after sentence was pronounced, as required by Art. 44.08, C.C.P.
For want of a proper sentence as well as a notice of appeal timely given, the appeal is dismissed. See: Pool v. State, Tex.Cr., 429 S.W.2d 158, this day delivered.